1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    LEVERTY & ASSOCIATES LAW CHTD.,                    Case No. 3:17-cv-00175-MMD-WGC

7                                    Plaintiff,                       ORDER
            v.
8
     RAY WARREN EXLEY,
9
                                  Defendant.
10

11   I.     SUMMARY

12          The Court’s February 22, 2019, order (“Order”) granted in pertinent part

13   Defendant’s motion to expunge lis pendens and imposed sanctions in favor of Plaintiff

14   and against Defendant in the amount of $45,045. (ECF No. 144.) The parties have

15   appealed the Court’s Order, but the appeal does not stay the Court’s Order. (ECF Nos.

16   147, 150.) As has been the parties’ pattern, they filed two separate motions for orders to

17   show cause as to why sanctions should not be imposed for the opposing party’s failure

18   to comply with the Court’s Order. In particular, Defendant’s motion seeks sanctions

19   against Plaintiff for refusing to record the Order to expunge the lis pendens (ECF No.

20   155); Plaintiff’s motion seeks sanctions for Defendant’s failure to pay the sanctions

21   awarded (ECF No. 158).1 The Court grants both motions.

22   II.    DEFENDANT’S MOTION (ECF NO. 155)

23          The Court’s Order granted Defendant’s earlier motion that the lis pendens

24   recorded by Plaintiff be expunged (ECF No. 120 at 9). (ECF No. 144 at 4.) In doing so,

25   the Court rejected similar arguments to those that Plaintiff now asserts as to why Plaintiff

26   has failed to take action to expunge the lis pendens—lack of standing (ECF No. 156 at

27
            1The Court has reviewed the parties’ briefs relating to these two motions. (ECF
28
     Nos. 156, 157,159, 160.)
1    5-6) and Defendant’s fraudulent conduct—albeit slightly differently this time (that

2    Defendant has failed to pay the sanctions award) (id. at 7-9). (ECF No. 144 at 3.)

3    Plaintiff further argues that the Order did not direct Plaintiff to do take any action to

4    expunge the lis pendens and did not set a deadline for Plaintiff to do so. (ECF No. 156

5    at 3-4.) The Court does not find its Order to be confusing. Nonetheless, the Court

6    clarifies that Plaintiff is directed to remove the lis pendens that Plaintiff recorded within 7

7    days from the date of entry of this order and file proof of the same.

8    III.   PLAINTIFF’S MOTION (ECF NO. 158)

9           Defendant does not deny his failure to pay the sanctions award, but argues that

10   the remedy is for Plaintiff to seek to enforce the judgment, not to seek further sanctions.

11   (ECF No. 159 at 5-6.) The Court agrees with Plaintiff that Defendant’s failure to pay

12   violates the Court’s Order, which is not the same as failure to pay a judgment.

13   Accordingly, Plaintiff’s motion is granted. Defendant is ordered to show cause as to why

14   the Court should not sanction Defendant for violating the Court’s Order.

15   IV.    CONCLUSION

16          The Court notes that the parties made several arguments and cited to several

17   cases not discussed above. The Court has reviewed these arguments and cases and

18   determines that they do not warrant discussion as they do not affect the outcome of the

19   pending motions.

20          It is therefore ordered that Defendant’s motion for order to show cause (ECF No.

21   155) is granted. Plaintiff is directed to remove the lis pendens that Plaintiff recorded

22   within 7 days from the date of this order and file proof of the same.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                   2
1           It is further ordered that Plaintiff’s motion for order to show cause (ECF No. 158)

2    is granted. Defendant is ordered to show cause as to why the Court should not sanction

3    Defendant for violating the Court’s Order directing Defendant to pay Plaintiff the amount

4    of $45,045 within 30 days from entry of the Order. Defendant’s response is due within 30

5    days of the date of entry of this order. Plaintiff will then have 15 days to respond.

6           DATED THIS 27th day of December 2019.

7

8
                                                MIRANDA M. DU
9                                               CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
